DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “an arm cuff unit” in line 2. It is unclear whether this is referring to the previously introduced “arm cuff” in lines 5-6 of Claim 7.  The specification defines the arm cuff unit to comprise an arm cuff.  The structural hierarchy is confusing as written.
Claim 8 recites “a belt-shaped arm cuff” in line 4. It is unclear whether this is referring to the previously introduced “arm cuff” in lines 5-6 of Claim 7.
Claim 8 recites “an air bladder” in line 4. It is unclear whether this is referring to the previously introduced “air bladder” in line 5 of Claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (U.S. Publication No. 2014/0114201).
Regarding Claim 1, the recitation “a biological information measurement device that performs sound wave communications with an external terminal including a microphone” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Claim 1, Watanabe discloses a biological information measurement device (a mobile information terminal; Abstract) comprising: 
a housing (housing 10); 
a measurement circuit (sensors 2, 3; [0038]) that measures biological information; 
a modulation circuit (signal processing unit 4) that converts the biological information measured into a sound wave signal ([0025], [0038-0040], [0046-0047]); and 
a vibration member (diaphragm 22) that vibrates based on the sound wave signal transmitted from the modulation circuit ([0025]), 
the measurement circuit, the modulation circuit and the vibration member being provided inside the housing (See Figures 2B, 2C, 7), wherein 
the housing includes a terminal placement surface (surfaces of microphone 2 include flexible thin film 25 and casing 20, as seen in Figure 3B) on which the terminal is placed (microphone 2; [0030]), and 
the vibration member (diaphragm 22) and the terminal placement surface (microphone 2 includes casing 20, which is in contact with the diaphragm) are in contact with each other so that vibration of the vibration member is transmitted to the terminal placement surface (Figure 3B).  

Regarding Claim 2, Watanabe discloses a supporting portion fixed to the housing (case 27; Figure 3B Element 10(27)); and 
an elastic member (the flexible film 25 is a thin stretchable film such as a plastic film, and may be made of materials, such as, for example, vinyl chloride, acrylic or polycarbonate; [0028]) provided between the supporting portion and the vibration member (Figure 3B shows that flexible film 25 is located orthogonally between the casing portion 27 of the housing 10 and the diaphragm 22), wherein the vibration member is pressed against the terminal placement surface by the elastic member (the flexible thin film 25 forms a front air chamber 26 between the flexible film port and the diaphragm. Further, the rear side of the partitioning wall 19 is covered with a case 27 to be hermetically sealed to form a rear air chamber 28 between the electrode and the case; [0026]).  

Regarding Claim 3, Watanabe discloses wherein the vibration member is a piezoelectric diaphragm (diaphragm 22; [0025]; Figures 1B, 1C).  

In an alternative interpretation, Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albert et al (WO 2011/156374 A2).
Regarding Claim 1, the recitation “a biological information measurement device that performs sound wave communications with an external terminal including a microphone” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Claim 1, Albert discloses a biological information measurement device (personal monitoring device; Abstract) comprising: 
a housing (ECG device 10’ is usable as a smartphone protective case 60; [0038]; Figure 7); 
a measurement circuit (acquisition electronics 11, ECG electrode assembly 18) that measures biological information (The ECG electrodes are located on the side 62 of the case 60 opposite of the display screen 58…The ECG is measured by the acquisition electronics 11; [0038]); 
a modulation circuit (converter assembly of ECG device 10’) that converts the biological information measured into a sound wave signal (The ECG is measured by the acquisition electronics 11 and converted into a frequency modulated signal with a carrier or center frequency from about 6 kHz to 20 kHz, or in some embodiments from 10 kHz to 15 kHz; [0038]); and 
a vibration member (converter assembly 14 of ECG device 10’; the converter assembly 14 includes a converter 23 and an audio transmitter 24 for outputting frequency modulated physiological…Nonlimiting examples of suitable audio transmitters 24 include, but are not limited to, miniature speakers, piezoelectric buzzers, and the like; [0031]) that vibrates based on the sound wave signal transmitted from the modulation circuit (The frequency modulated signal is output by a miniature speaker 64 or a piezoelectric buzzer 66; [0038]), 
the measurement circuit, the modulation circuit and the vibration member being provided inside the housing (the protective case 60 including an integrated ECG electrode assembly 18 and acquisition electronics 11; [0038]; See Figures 2 and 7), wherein 
the housing includes a terminal placement surface on which the terminal is placed (smartphone 30 would be placed into the smartphone protective case 60), and 
the vibration member and the terminal placement surface are in contact with each other so that vibration of the vibration member is transmitted to the terminal placement surface (Figures 2 and 3 show the layouts of the converter assembly (14) and its contents: converter (23) and audio transmitter (24). Elements 24 (audio transmitter), 64 (miniature speaker), and 66 (piezoelectric buzzer) are placed within Element 23 (converter 23), and Figure 7 shows that Element 23 is on the terminal placement surface. Therefore, the vibration would be transmitted to the terminal placement surface).

Regarding Claim 3, Albert discloses wherein the vibration member is a piezoelectric diaphragm (piezoelectric buzzer 66).  

Regarding Claim 4, Albert discloses wherein the sound wave signal is an ultrasound signal at a frequency from 17 to 20 kHz (the converter assembly 14 includes a converter 23 and an audio transmitter 24 for outputting frequency modulated physiological signals having a carrier frequency in the range of from about 6 kHz to about 20 kHz as frequency modulated acoustic signals; [0031]).  

Regarding Claim 5, Albert discloses wherein the terminal placement surface has a width in a left and right direction being longer than a length of the terminal placement surface in a front and rear direction, the width is at least 100 mm, the length is at least 30 mm, and the vibration member is provided in a region of 15 mm toward each side in the front and rear direction from center of the terminal placement surface and 50 mm toward each side in the left and right direction from the center (Examiner’s Note: The protective case is made to be compatible with iPhones. The dimension of the iPhone is longer in the left and right direction, compared to the length of the front and rear direction. Although the dimensions vary by specific models, the average width is at least 140mm and the average length is at least 70 mm. As seen in Figure 7, the vibration member would be located in Element 23, which is located in the center region of the surface. This would guarantee that the vibration member is provided in a region of 15 mm toward each side in the front and rear direction from center of the terminal placement surface and 50 mm toward each side in the left and right direction from the center).   

Regarding Claim 6, Albert discloses wherein the measurement circuit includes an electrocardiogram waveform measurement circuit that measures an electrocardiogram waveform of a subject ([0027]), 
the housing has an outer surface provided with a first electrocardiogram waveform measurement electrode and a second electrocardiogram waveform measurement electrode (sensor assembly 12; electrode assembly 18; Figures 1-2) electrically connected to the electrocardiogram waveform measurement circuit, and 
the modulation circuit (converter assembly 14) converts the electrocardiogram waveform measured by the electrocardiogram waveform measurement circuit into the sound wave signal (The converter assembly 14 converts the electrical signals generated by the sensor assembly 12 to a frequency modulated physiological audio signal that can be received by a computing device 13; [0031]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Freeman et al (U.S. Publication No. 2018/0272147).
Regarding Claim 7, Watanabe fails to disclose wherein the biological information measurement device forms a part of an upper-arm sphygmomanometer that measures blood pressure of a subject, and the housing accommodates an air supply circuit that supplies air to an air bladder accommodated in an arm cuff of the upper-arm sphygmomanometer, an air pump that supplies air to the air bladder through the air supply circuit, a pressure sensor that detects pressure of air in the air supply circuit, and a blood pressure measurement circuit that measures the blood pressure of the subject based on an output from the pressure sensor.  
In a similar technical field, Freeman discloses wherein the biological information measurement device forms a part of an upper-arm sphygmomanometer that measures blood pressure of a subject (sphygmomanometer; [0082]), and 
the housing accommodates an air supply circuit (pneumatic distribution system, gas flow tube 170; [0058-0060]) that supplies air to an air bladder (inflatable section 320 includes a cuff bladder; [0037]) accommodated in an arm cuff (cuff 160) of the upper-arm sphygmomanometer, 
an air pump (gas pressure source 520) that supplies air to the air bladder through the air supply circuit (The cuff controller 140 includes a gas pressure source 520…For example, the gas pressure source 520 may be, for example a gas pump; [0057-0058]), 
a pressure sensor (pressure sensor 540) that detects pressure of air in the air supply circuit (The pressure sensor 540 is configured to measure the cuff bladder pressure and provide signals indicative of bladder pressure to the cuff controller 204; [0060]), and 
a blood pressure measurement circuit that measures the blood pressure of the subject based on an output from the pressure sensor ([0041], [0057], [0060]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sphygmomanometer teachings of Freeman into those of Watanabe in order to monitor and measure blood pressure, along with the rest of the biometric signals that are detected and sent to the mobile information terminal.

Regarding Claim 8, Watanabe fails to disclose an arm cuff unit, wherein the arm cuff unit includes a belt-shaped arm cuff incorporating an air bladder, and an air tube that has one end connected to the air bladder, and supplies air to the air bladder, the biological information measurement device further comprises a tube connection portion to which another end of the air tube is detachably connected, the tube connection portion being provided on a surface of the housing, and the tube connection portion is connected to the air supply circuit.
In a similar technical field, Freeman discloses an arm cuff unit (cuff 160), 
wherein the arm cuff unit includes a belt-shaped arm cuff ([0034-0035]; Figure 1-3 show that the cuff is shaped like a belt) incorporating an air bladder (inflatable section 320 includes a cuff bladder; [0037]; Figure 5), and 
an air tube (gas flow tube 170) that has one end connected to the air bladder, and supplies air to the air bladder ([0058-0060]; Figures 1, 3, 5, 6), 
the biological information measurement device further comprises a tube connection portion to which another end of the air tube is detachably connected (The connection port 340 removably connects the cuff bladder to a pneumatic distribution system; [0040]), 
the tube connection portion being provided on a surface of the housing (see Figures 3, 5, and 6, which show that the gas flow tube 17 connects the air bladder (via the connection port 340 located on the surface of the cuff 160) to the cuff controller), and the tube connection portion is connected to the air supply circuit (pneumatic distribution system, gas flow tube 170; [0058-0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sphygmomanometer teachings of Freeman into those of Watanabe in order to monitor and measure blood pressure, along with the rest of the sensed physiological signals.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Freeman et al (U.S. Publication No. 2018/0272147).
Regarding Claim 7, Albert fails to disclose wherein the biological information measurement device forms a part of an upper-arm sphygmomanometer that measures blood pressure of a subject, and the housing accommodates an air supply circuit that supplies air to an air bladder accommodated in an arm cuff of the upper-arm sphygmomanometer, an air pump that supplies air to the air bladder through the air supply circuit, a pressure sensor that detects pressure of air in the air supply circuit, and a blood pressure measurement circuit that measures the blood pressure of the subject based on an output from the pressure sensor.  
In a similar technical field, Freeman discloses wherein the biological information measurement device forms a part of an upper-arm sphygmomanometer that measures blood pressure of a subject (sphygmomanometer; [0082]), and 
the housing accommodates an air supply circuit (pneumatic distribution system, gas flow tube 170; [0058-0060]) that supplies air to an air bladder (inflatable section 320 includes a cuff bladder; [0037]) accommodated in an arm cuff (cuff 160) of the upper-arm sphygmomanometer, 
an air pump (gas pressure source 520) that supplies air to the air bladder through the air supply circuit (The cuff controller 140 includes a gas pressure source 520…For example, the gas pressure source 520 may be, for example a gas pump; [0057-0058]), 
a pressure sensor (pressure sensor 540) that detects pressure of air in the air supply circuit (The pressure sensor 540 is configured to measure the cuff bladder pressure and provide signals indicative of bladder pressure to the cuff controller 204; [0060]), and 
a blood pressure measurement circuit that measures the blood pressure of the subject based on an output from the pressure sensor ([0041], [0057], [0060]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sphygmomanometer teachings of Freeman into those of Albert in order to monitor and measure blood pressure, along with the rest of the sensed physiological signals.

Regarding Claim 8, Albert fails to disclose an arm cuff unit, wherein the arm cuff unit includes a belt-shaped arm cuff incorporating an air bladder, and an air tube that has one end connected to the air bladder, and supplies air to the air bladder, the biological information measurement device further comprises a tube connection portion to which another end of the air tube is detachably connected, the tube connection portion being provided on a surface of the housing, and the tube connection portion is connected to the air supply circuit.
In a similar technical field, Freeman discloses an arm cuff unit (cuff 160), 
wherein the arm cuff unit includes a belt-shaped arm cuff ([0034-0035]; Figure 1-3 show that the cuff is shaped like a belt) incorporating an air bladder (inflatable section 320 includes a cuff bladder; [0037]; Figure 5), and 
an air tube (gas flow tube 170) that has one end connected to the air bladder, and supplies air to the air bladder ([0058-0060]; Figures 1, 3, 5, 6), 
the biological information measurement device further comprises a tube connection portion to which another end of the air tube is detachably connected (The connection port 340 removably connects the cuff bladder to a pneumatic distribution system; [0040]), 
the tube connection portion being provided on a surface of the housing (see Figures 3, 5, and 6, which show that the gas flow tube 17 connects the air bladder (via the connection port 340 located on the surface of the cuff 160) to the cuff controller), and the tube connection portion is connected to the air supply circuit (pneumatic distribution system, gas flow tube 170; [0058-0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sphygmomanometer teachings of Freeman into those of Albert in order to monitor and measure blood pressure, along with the rest of the sensed physiological signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/               Supervisory Patent Examiner, Art Unit 3791